 

[logo.jpg]

 

June 28, 2012

 

Mr. Alejandro Perales

2554 Cedar Ridge Lane

San Angelo, Texas 76904

 

Re:Relinquishment of repurchase rights

 

Dear Mr. Perales:

 

This letter agreement is meant to memorialize certain understandings among you
(on behalf of the former members of AACM3, L.L.C., a Texas limited liability
company doing business as Petro 2000 Exploration (“Petro 2000”), and PetroGreen
Energy, LLC, a Nevada limited liability company (“PetroGreen”)), Adino Energy
Corporation (“Adino”), and Gator-Dawg Drilling, LLC (“Gator-Dawg”).

 

1.Upon Adino’s compliance with the other terms set forth herein, the former
members of Petro 2000 and PetroGreen (the “Sellers”) shall no longer have the
right, as previously set forth in the agreement of July 29, 2010 between the
Sellers and Adino, to repurchase the assets of Petro 2000 and PetroGreen.

 

2.Upon execution of this letter agreement, Adino agrees to release the
10,000,000 shares of Adino common stock currently being held in escrow to the
Sellers in the amounts previously agreed to, regardless of the closing price of
Adino’s common stock.

 

3.As further consideration for this agreement, Gator-Dawg agrees to transfer
title to the trailer mounted single lay down derrick drilling rig, N-3 Brewster
draw works, 80,000# blocks to AACM3, L.L.C. (the “Transferee”). Upon the
Transferee’s request, Gator-Dawg will prepare and deliver to the Transferee a
bill of sale stating nominal consideration for such transfer.

 

4.As additional consideration for this agreement, Adino agrees to sell one
hundred percent (100%) of the membership interest of AACM3, L.L.C., a Texas
limited liability company, to Alejandro Perales.

 

All other agreements between Adino and the Sellers remain in force.

 

    ADINO ENERGY CORPORATION         By: /s/ Timothy G. Byrd, Sr.     Timothy G.
Byrd, Sr.     Chief Executive Officer

 

 

 

 

  ALEJANDRO PERALES       /s/ Alejandro Perales       Gator-Dawg Drilling, LLC

 

 

  By: /s/ Sonny Wooley         Name: Sonny Wooley         Title: President

 



 

